Citation Nr: 1435985	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to attorney fees from past-due benefits for representation of the Veteran.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1973 to December 1980 and from May 1983 to February 1987.  The Veteran passed away February [redacted], 1989.  The appellant in this case is the Veteran's surviving spouse's representative for a claim of Dependency and Indemnity Compensation (DIC) benefits stemming from the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), as to the amount of attorney's fees withheld following a December 2009 rating decision which awarded service connection for cause of the Veteran's death and other DIC to the Veteran's surviving spouse at that time.  The appellant timely appealed the claim for the amount of attorney's fees withheld.


FINDINGS OF FACT

In a March 2014 correspondence, the appellant stated that he wished to withdraw the issues of entitlement attorney fees from past-due benefits for representation of the Veteran.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement attorney fees from past-due benefits for representation of the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In a March 2014 written correspondence, the appellant-the Veteran's surviving spouse's representative in her DIC claim-indicated that he wished to withdraw appeal of the issue of entitlement attorney fees from past-due benefits for representation of the Veteran.  In light of these statements from the appellant, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to that issue on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


